Citation Nr: 1638925	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a neck disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back condition.

3.  Entitlement to service connection for a low back condition.

4.  Entitlement to service connection for a right leg injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a
September 2012 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas.  The Board previously considered this matter in December 2014, at which time it remanded for a hearing to be scheduled.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in July 2016.  A transcript of that hearing is of record. 

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO last denied service connection for neck and low back disabilities in a March 2010 rating decision, of which the Veteran was notified concurrently; he appealed but did not submit a substantive appeal after a January 2011 statement of the case; and no additional evidence related to the issues of the neck and low back disabilities was received within a year of the March 2010 rating decision.

2.  No evidence received since the last final denial in March 2010 raises a reasonable chance of substantiating the claim of service connection for a neck disability.

3.  Since the last final denial in March 2010, new and material evidence related to the issue of a back disability has been received.

4.  In July 2016, VA received notification from the Veteran requesting a withdrawal of his appeal with regard to the issue of service connection for a right leg injury.


CONCLUSIONS OF LAW

1.  The March 2010 rating decision that denied service connection for neck and low back disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

2.  New and material evidence has not been received to reopen the previously denied claim of service connection for a neck disability.  38 U.S.C.A. §§ 5108, (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  New and material evidence has been received to reopen the previously denied claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of service connection for a right leg injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claim, including information regarding the evidence necessary to substantiate his petition to reopen the previously denied claims, in May 2011, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Claims to Reopen

Where a claim has been finally adjudicated, new and material evidence must be received to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

For claims to open that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been received, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).  When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.  

The RO initially denied service connection for neck and low back disabilities in a June 1977 rating decision.  In April 1982, the Veteran applied to reopen the previously denied claims.  The RO denied the petition to reopen.  See April 1982 rating decision.  On appeal, the Board reopened the previously denied claims, but ultimately denied service connection based on a finding that the claimed neck and low back disabilities were not related to service.  See April 1983 Board decision.  The Veteran's last prior attempt to reopen the previously denied claim originated with a November 2009 claim.  The RO denied the petition to reopen in a March 2010 rating decision.  The Veteran appealed, and, in January 2011, the RO issued a statement of the case.  Thereafter, the Veteran did not file a substantive appeal.  Further, VA did not receive any additional evidence relating to that issue within one year of notification of the March 2010 denial.  As such, the March 2010 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011)

Since the last final denial, the Veteran has asserted that his current back and neck condition is related to an injury that he sustained in basic training.  See October 2011 statement; June 2012 VA examination; June 2013 substantive appeal; July 2016 Board hearing transcript.  The Veteran underwent a VA examination for his low back disability in June 2012 and the examiner issued an opinion as to whether the Veteran's claimed low back disability is related to service.  

The June 2012 VA opinion relates to an unestablished element of the previously denied claim of service connection for a low back disability, namely, the element of causal nexus.  As the June 2012 VA examination potentially establishes a connection between a current condition and an event in service triggering VA's duty to assist, it is new and material evidence.  Therefore, the claim of service connection for a low back disability is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

With regard to the claimed neck disability, since the last final denial, the only evidence received relates to the already established elements of an injury in service and a current disability.  See April 1983 Board decision.  Conversely, VA has not received new evidence that potentially establishes a connection between the Veteran's current neck disability and his previously reported basic training injury.  The Veteran is not competent to establish such a causal nexus, as this requires specialized medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, new and material evidence has not been received, and the claim may not be reopened.  38 C.F.R. § 3.156(a).

Withdrawal of Issue on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran stated in a July 201t statement at the Board hearing that he wished to withdraw the issue of service connection for a right leg injury.  As such, the appeal with regard to that issue has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue on appeal and it is dismissed.


ORDER

New and material evidence having not been received, the petition to reopen the previously denied claim of service connection for a neck disability is denied.

New and material evidence having been received, the petition to reopen the previously denied claim of service connection for a low back disability is granted.

The appeal is dismissed as to the issue of service connection for right leg injury.


REMAND

A June 2012 VA examination shows a diagnosis of degenerative disc disease of the lumbar spine.  The examiner opined that the current low back disability is less likely than not related to service.  As his rationale, the examiner noted that service treatment records did not show back pain or injury in service, and no back problem was noted at separation from service.  The examiner also indicated that the Veteran had back problems noted in the 1980s, when he was employed as a roofer.  The RO asked the examiner to specifically consider the reported basic training injury.  In an April 2013 addendum opinion, the examiner stated that he would not change his prior opinion unless specific records of the in-service injury were provided.

Service treatment records show that the Veteran was treated in March 1976 for complaints of back problems for six weeks.  He related that he had fallen down a flight steps during basis training.  The initial examination showed no objective findings to support the complaints.  He was referred to the orthopedic service for a special examination.  The special examination included X-ray studies and the findings were within normal limits.  Medication was prescribed and the Veteran was returned to duty.

It is unclear whether the June 2012 VA examiner reviewed and considered these service treatment records.  In fact, his April 2013 addendum opinion suggests that these records were not available to him.  As such, the Board finds that VA should obtain clarification in the form of a new VA opinion.  The examiner is asked to consider both service and post-service treatment records as part of its nexus analysis.  For reference, the examiner should review the April 1983 Board decision.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to the VA examiner who provided the VA opinion dated April 2013, or another qualified examiner if that examiner is unavailable, to provide a new opinion as to whether the Veteran's current low back disability is related to his injury in basic training.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file, to service and post-service treatment records, should be noted in the examiner's report.

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that Veteran's current low back disability is related to service, to include the Veteran's reported in-service injury?  Please discuss service treatment records from March 1976, forward, that show treatment for complaints of back problems for six weeks, after falling down a flight steps during basis training.  Please also consider the Veteran's history of back problems in the years following service.  See April 1983 Board decision for summary.

A clear and detailed rationale must be provided for any opinion offered.  Any conclusion should be supported by a reasoned medical explanation.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


